Bell, J.
This was a suit by the defendants in error against the plaintiff in error on a promissory note. The defendant in the court below denied all the allegations of the petition of the plaintiffs, and filed also special pleas. The statement of facts shows that evidence was introduced by the defendant in support of his special pleas, but does not show that the plaintiffs offered any evidence in support of the allegations of their petition. It is not shown that the note sued on was read in evidence. .The case is submitted upon a suggestion of delay by the defendants in error, and we therefore notice all errors presented by the record. Where the defendant to a suit on a promissory note answers by a general denial, the plaintiff must produce the note in evidence. (Matossy v. Frosh, 9 Tex., 610; Able v. Chandler, 12 Tex., 88; Bond v. Mallow, 17 Tex., 636; Kinnard v. Herlock, 20 Tex., 48.)
The judgment is reversed and cause remanded.
Reversed and remanded.